Mr. Justice Sterrett
delivered the opinion of the court, January 4th, 1886.
There appears to be nothing in either of the 'specifications of error that requires special notice. All the questions necessarily involved in the case are clearly stated and correctly disposed of in the opinion of the learned president of the Orphans’ Court.
The devise to appellant is in the following words : “ To my son Henry Springer I bequeath the farm on which he now lives, known as'the Beer farm, subject to the conditions hereinafter mentioned.” One of these conditions is contained in the following clause of the will: “Farther, I will that my two sons Henry and Joseph pay to my wife, delivered in the bushel, one third of all the grain they raise on their farms during her lifetime; also one third of the fruit.” This bequest is a charge on the farm devised to appellant, to the extent that the latter is required to contribute, in kind, to the payment thereof. The land itself is evidently the source whence that portion of the provision, made by testator for the benefit of his widow, was intended to come, and hence it is a charge thereon, notwithstanding appellant by accepting the devise may have made himself personally liable to perform the condition subject to which the land was devised. Compliance with that provision having been uujustly. refused, it was the duty of the court to ascertain the value of the grain and fruit that should have been contributed by appellant’s *235farm, and by its decree enforce payment thereof. Under the authorities applicable to the facts established by the evidence, the Orphans’ Court undoubtedly had jurisdiction of the case.
There was no error in holding that appellee was not concluded by -the alleged agreement to accept, as an equivalent for the produce she was entitled to receive under the will, the paltry sum of $25 per annum, — less than one twelfth of its actual value as found by the court. The testimony on that subject discloses a case of gross misconduct on the part of appellant, in attempting to overreach his mother by taking advantage of her weak and helpless condition, such as no court of equity can sanction or encourage. The facts found by the learned judge were clearly warranted by the evidence and the conclusions drawn therefrom are correct..
It does not appear that appellant was in any manner prejudiced by the joinder of other parties in the original petition, and hence he has no just ground of complaint as to that. Moreover, proceedings in equity are not governed by the strict rules applicable to actions at law, especially as to those who may be made parties thereto.
We find nothing in the record of which appellant has any just reason to complain. For reasons above suggested, and others more fully presented in the. opinion of the court below, the decree should be affirmed.
Decree affirmed and appeal dismissed at the costs of appellant.